DETAILED ACTION
Claim Objections
Claims 1-3, 6 and 7 are objected to because of the following informalities:  
In claim 1 (line 19) “anchor member head” should recite --anchor head--.
In claim 1 (line 22) “the head” should recite --the anchor head--.
In claim 2 (line 2) “of powered” should recite --or a powered--.
In claim 3 (line 2) “a rounded” should recite --the rounded--.
In claim 3 (line 3) “coupling socket and head” should recite --coupling the socket and the anchor head--.
In claim 3 (line 3) “anchor relative” should recite --anchor member relative--.
In claim 6 (line 2) “swivel member head” should recite --anchor head--.
In claim 7 (line 1) “anchor member head” should recite --anchor head--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Szoke (US 7,581,909) in view of Panasik et al. (US 7,780,134).
As to claim 1, Szoke discloses an anchoring system for connection to a support member 12, the anchoring system comprising an anchor member 14, a swivel member 18 and a tool (screwdriver; not shown) for driving the anchor into the support member, 
the anchor member including a first end and a second end, an anchor head 15 including a shaped female slot 16 and being disposed at the second end of the anchor member and an elongated body 13 disposed between the first and second ends of the anchor member, wherein at least a portion of the elongated body is threaded, the threads of which are configured to be engageably and rotatably inserted into the support member when the anchoring system is connected with the support member; 
the swivel member including a first end 19 and a second end 20, the first end including a first opening, the second end of the swivel member also including an second opening, the first and second openings extending to a hollow interior of the swivel member, the hollow interior at the first end forming a socket 19 and the socket being configured to rotatably couple with the anchor head such that the anchor head is trapped within the hollow interior and the elongated body extends through the first opening, an outer surface of the second end of the swivel member being cylindrical; and 
wherein the anchoring system further includes a drive (screw driver; not shown), the drive including a first end formed as a shaped male projection for complementarily mating with the shaped female slot of the anchor head, a torque being transferred to the second end of the drive to rotate the anchor member, and 
wherein in use, the first end of the drive passes through the opening in the second end of the swivel member to engage the anchor head of the anchor member to drive the anchor member into the support member (Figures 1-2; C1 L60-65).  
Szoke fails to disclose an anchoring system wherein the first opening of the swivel member is a slotted opening.
Panasik et al. teach an anchoring system wherein a first opening 148 at a first end of a swivel member 140 is a slotted opening, a hollow interior of the swivel member at the first end forming a socket and the socket being configured to rotatably couple with an anchor head 116 of an anchor member 112 such that the anchor head is trapped within the hollow interior and an elongated body 118 of the anchor member extends through the slotted opening; the slotted opening enabling the swivel member to be tilted at a greater angle relative to the longitudinal axis of the anchor member (Figures 2-4; C8 L24-33).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring system disclosed by Szoke wherein the first opening of the swivel member is a slotted opening, as taught by Panasik et al., in order to enable the swivel member to be tilted at a greater angle relative to the longitudinal axis of the anchor member.
As to claim 2, Szoke discloses an anchoring system wherein the drive (screwdriver; not shown) is a connected to a handheld screwdriver or a powered driver (C1 L60-65).  
As to claim 3, Szoke discloses an anchoring system wherein the socket 19 is rounded and the anchor head 15 has a hemispherical shape that corresponds with the rounded socket of the swivel member 18 such that coupling the socket and the anchor head facilitates swivel movements of the anchor member relative to the swivel member (Figure 2).  
As to claim 4, Szoke discloses an anchoring system wherein the hollow interior includes a threaded interior surface 21 that extends proximate the second end opening of the swivel member 18 so as to facilitate attachment of an object 23 to the swivel member during system use (Figure 2).  
As to claim 5, Szoke discloses an anchoring system wherein the swivel member 18 surrounds the drive (screwdriver; not shown) as the drive rotates the anchor member 14 into the support member 12 (Figure 2; C1 L60-65). 
As to claim 6, Szoke discloses an anchoring system wherein a first end of the drive (screwdriver; not shown) directly engages a slot 16 of the anchor head 15 to transfer torque between the shaped drive end and the shaped slot (Figure 2; C1 L60-65).  
As to claim 7, Szoke discloses an anchoring system wherein the anchor head 15 may occupy different positions in the swivel member socket 19 during installation (Figure 2).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 10,816,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the “anchoring system” comprising the “anchor member”, “swivel member” and “drive” of instant claim 1 encompass the “anchoring system” comprising the “anchor member”, “swivel member” and “tool” of patent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

07/22/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619